Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group IV, claims 9-13, in the reply filed on September 1, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I-V are linked by a common special technical feature e.g., an electrochemical cell having a polymer electrolyte membrane as recited in claims 1 & 3.  This is not found persuasive because:
(i)  The method of claim 1 uses the electrochemical cell of claim 1, not the electrochemical cell of claim 3.
(ii)  If the initial submission does not include any indication that the submission is made under 35 U.S.C. 371, the application will be treated as an application filed under 35 U.S.C. 111(a) [MPEP § 1893.03(a)].
Nevertheless, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of an electrochemical cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ralph (“Proton Exchange Membrane Fuel Cells,” Platinum Metals Review (1997 Jul 1), Vol. 41, pp. 102-113).

Ralph teach an electrochemical cell, comprising:
an anode endplate (= 
    PNG
    media_image1.png
    98
    36
    media_image1.png
    Greyscale
); 
a cathode endplate (= 
    PNG
    media_image2.png
    92
    34
    media_image2.png
    Greyscale
); and 
a polymer electrolyte membrane having a cathodic side (= cathode catalyst layer) and an anodic side (= anode catalyst layer) disposed between the anode endplate and the cathode endplate (=
    PNG
    media_image3.png
    338
    522
    media_image3.png
    Greyscale
); and 
wherein the cathode endplate is configured to allow the cathodic side of the polymer electrolyte membrane to be in open fluid communication with a fluid surrounding the electrode 

assembly (= 
    PNG
    media_image4.png
    86
    222
    media_image4.png
    Greyscale
) [page 103, Fig. 1].
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-8 and 14-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on April 12, 2019.  These drawings are acceptable.
 
Claim Rejections - 35 USC § 112
I.	Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9
	line 2, “an electrode assembly according to claim 1” lacks antecedent basis.
	The preamble of claim 1, line 1, recites “an electrochemical cell”.
	See also claim 1, lines 7-8, where “the electrode assembly” also lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. 

Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	line 7, recites “a fluid”.

Claim 9
	lines 3-6, recite “supplying a catholyte comprising CO2 to the cathodic side of the polymer electrolyte membrane; supplying an anolyte comprising water to the anodic side of the polymer electrolyte membrane”.

	It is unclear from the claim language what the relationship is between the catholyte comprising CO2 and the anolyte comprising water and the fluid.


III.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 12
	line 1, recites “wherein the CO2 reduction product comprises ethanol”.

Claim 13
	lines 1-2, recite “wherein the CO2 reduction product comprises at least 5 percent by volume ethanol”.

	There are two independent introductions as to what the CO2 reduction product comprises. Thus, it is unclear from the claim language what the relationship is between the ethanol and the at least 5 percent by volume ethanol.
	Is the “at least 5 percent by volume ethanol” further limiting the ethanol?

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaConti et al. (“Electrochemical Reduction of Carbon Dioxide,” United Technologies Corp Farmington CT Hamilton Standard Div (1986 May 1), pp. 1-36) in view of Kraglund et al. (“Zero-Gap Alkaline Water Electrolysis Using Ion-Solvating Polymer Electrolyte Membranes at Reduced KOH Concentrations,” Journal of The Electrochemical Society (2016 Jul 21), Vol. 163, No. 11, pp. F3125-F3131).
	Regarding claim 9, LaConti teaches a method for electrochemical reduction of carbon dioxide using an electrode assembly according to an electrochemical cell (= the membrane and electrode assembly (MEA)) [page 6, lines 2-3], comprising:
· an anode endplate (= endplate 10);
· a cathode endplate (= endplate 1); and 
· a polymer electrolyte membrane having a cathodic side (= the cathode compartment) [page 6, lines 14-15] and an anodic side (= the anode compartment) [page 6, lines 9-10] disposed between the anode endplate and the cathode endplate (= 



	
    PNG
    media_image5.png
    366
    528
    media_image5.png
    Greyscale
) [page 7, Fig. 2]; and comprising:
• supplying a catholyte comprising CO2 to the cathodic side of the polymer electrolyte membrane (= cathode reaction: 4H+ + 2 CO2 + 4e- → 2 HCOOH); 
• supplying an anolyte comprising water to the anodic side of the polymer electrolyte membrane (= 2H2O → 4H+ + O2 + 4e-) [page 3, Fig. 1]; and 
• applying a voltage between the anode endplate and the cathode endplate (= cell voltage) [page 8, line 20], thereby reducing the CO2 to a CO2 reduction product (= desirable reactions) [page 2, lines 20-21; and page 3, Fig. 1).  
The method of LaConti differs from the instant invention because LaConti does not disclose wherein the cathode endplate is configured to allow the cathodic side of the polymer electrolyte membrane to be in open fluid communication with a fluid surrounding the electrode assembly.
	The invention as a whole would have been obvious to one having ordinary skill in the art 

before the effective filing date of the claimed invention because:
	(i)  LaConti teaches a membrane and electode assembly (MEA) [page 6, lines 2-3] including a cathode end plate (= 
    PNG
    media_image6.png
    340
    94
    media_image6.png
    Greyscale
) [page 7, Fig. 1]. 
When the structure recited in the reference is substantially identical to that of the claims, claimed properties and/or functions may be presumed or inherent in the prior art.  
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
 	(ii)  Kraglund teaches that for the alkaline water electrolysis tests, the m-PBI membranes were sandwiched in between two electrodes made of nickel foam to form a membrane electrode assembly (MEA) [page F3127, right column, lines 6-8].
	The electrolysis cell is visualized in Figure 2b, consisting of flow field plates with a linear pattern made from stainless steel coated with electroless nickel containing phosphorous (1), nickel foam electrodes with a diameter of 38.5 mm (area 11.6 cm2) (2), m-PBI membrane or Zirfon diaphragm (diameter 44.5 mm) (3), and PTFE gaskets with an outer diameter of 70 mm and an inner diameter of 39 or 45 mm (4) [page F3126, right column, lines 14-20]. 

	The cell was assembled using screws made of poly(ether ether ketone) (PEEK) and the interelectrode distance in the cell assembly was 4.6 mm. The cell was placed with the tubular void in a vertical orientation in a PTFE beaker filled with aqueous KOH, and placed in an oven for temperature control (page 3126, left column, lines 5-9).

	Membranes sandwiched in between two electrodes, i.e., membrane electrode assemblies (MEA), are configured to be placed in a cell with a tubular void in a vertical orientation in a beaker filled with an aqueous solution.
	Regarding claim 10, LaConti teaches wherein supplying the catholyte comprises supplying the catholyte at a pressure of at least 500 psi (= high pressure evaluation of the same electrode structure (800-1500 psig carbon dioxide) tended to shift the reaction to the formation of methanol, formaldehyde and formic acid (mostly)) [page 13, lines 37-39].
	Regarding claim 11, LaConti teaches wherein supplying the catholyte comprising CO2 at a pressure of at least 500 psi comprises supplying the CO2 at a partial pressure of at least 500 psi (= high pressure evaluation of the same electrode structure (800-1500 psig carbon dioxide) tended to shift the reaction to the formation of methanol, formaldehyde and formic acid (mostly)) [page 13, lines 37-39].
Regarding claim 12, the method of LaConti differs from the instant invention because LaConti does not disclose wherein the CO2 reduction product comprises ethanol.  
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because LaConti teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Furthermore, a process yielding an unobvious product may nonetheless be obvious 

where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP  § 2116.01)
Furthermore, LaConti teaches that the reaction products depend on electrode material, temperature, and working electrode cell voltage (page 4, lines 44-45).
	Regarding claim 13, the method of LaConti differs from the instant invention because LaConti does not disclose wherein the CO2 reduction product comprises at least 5 percent by volume ethanol.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because LaConti teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP  § 2116.01)
Furthermore, LaConti teaches that the reaction products depend on electrode material, temperature, and working electrode cell voltage (page 4, lines 44-45).


Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Shironita et al. (“CO2 Reduction at Platinum-Based Electrocatalyst Using Membrane Electrode Assembly,” 
    PNG
    media_image7.png
    30
    154
    media_image7.png
    Greyscale
(November 2013), Vol. 2, No. 6, pp. 1-6) is cited to teach a membrane electrode assembly (MEA) [page 2, Fig. 2].
	Kriescher et al. (“A Membrane Electrode Assembly for the Electrochemical Synthesis of Hydrocarbons from CO2 (g) and H2O (g),” Electrochemistry Communications (2015 Jan 1), Vol. 50, pp. 64-68) is cited to teach that in an electrochemical membrane reactor cell, the MEA was placed between two titanium end plates with engraved serpentine flow channels (length 913.8 mm, hydraulic diameter 1 mm) and pressed using screws and nuts (page 65, right column, lines 1-4).
	Aeshala et al. (“Effect of Solid Polymer Electrolyte on Electrochemical Reduction of CO2,” Separation and Purification Technology (2012 Jun 19), Vol. 94, pp. 131-137) is cited to teach an electrochemical reactor for ERC (page 133, Fig. 1).
	Aydın et al. (“Electrochemical Reduction of Carbondioxide on Polypyrrole Coated Copper Electro-Catalyst Under Ambient and High Pressure in Methanol,” Applied Catalysis B: Environmental (2013 Aug 1), Vol. 140, pp. 478-482) is cited to teach that high-pressure experiments were done at 10, 20, 40, and 60 bars in a CO2 atmosphere (page 479, left column, lines 18-20).
	Park et al. (US Patent Application Publication No. 2018/0202056 A1) is cited to teach an 

apparatus of preparing a reduction product of carbon dioxide (page 4, [0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 7, 2021